FIRST DIVISION
                               BARNES, P. J.,
                            GOBEIL and PIPKIN, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules



                                                                    August 5, 2022




In the Court of Appeals of Georgia
 A20A1061. BELL v. HARGROVE.

      BARNES, Presiding Judge.

      In Bell v. Hargrove, 313 Ga. 30 (867 SE2d 101) (2021), the Supreme Court of

Georgia reversed the judgment of this Court in Bell v. Hargrove, 357 Ga. App. 802

(849 SE2d 554) (2020). Accordingly, we vacate our earlier opinion and adopt the

opinion of the Supreme Court as our own; the trial court’s judgment is reversed, and

the case is “remand[ed] . . . to the trial court with instructions to issue a writ of

mandamus ordering Judge Hargrove to issue Bell a weapons carry license.” Bell, 313

Ga. at 40 (6).

      Judgment reversed and case remanded with direction. Gobeil and Pipkin, JJ.,

concur.